u
                                                                                    FILED
                                                                         CLERK, U.S. DISTRICT COURT
      1
                                                                             OCT 23 2018
     2
                                                                    CENTRAL DISTRICT OF CALIFORNIA
      3                                                             BY      ,I,            DEPUrY

     4

     5

     6

     7

     8
                                        UNITED STATES DISTRICT COURT
     9
                                       CENTRAL DISTRICT OF CALIFORNIA
    10
            UNITED STATES OF AMERICA,               )             ~~ ,~- CI~ '— ~~~
    11
                               Plaintiff,           )        ORDER [OF DETENTION] [SETTING
    12                                                       CONDITIONS OF RELEASE] AFTER HEARING
                 V•                                )               (18 U.S.C. § 3148(b):
    13       ~~'~ ~~~~:~ ~~` `"
             L                                     )            (Allegations of Violation of
                  ~5~~~~_                          )           Pretrial Conditions of Release)
    14 'i
                               Defendant.          )
    15 '

    16                                                   A.

    17            On    motion of   the   Government         involving      an    alleged       violation of

    18      conditions of                 release and warrant for arrest issued by [Judge

    19      ~~l
    20                                                   ~'~

    21            The court finds there is

    22      (1)

    23            (A)    ( )   Probable       cause     to     believe      that      the      defendant has

    24                         committed      a   Federal,      State,     or    local      crime     while   on

    25                         release; or

    26            (B)    (     Clear    and   convincing evidence             that     the    defendant has I

    27                         violated any other condition of release; and

    28
 1   (2)

 2         (A)   ( )   Based on the factors set forth in 18 U.S.C. § 3142(g),

 3                     there is no condition or combination of conditions of

 4                     release that will assure that the person will not flee or

 5                     pose a danger to the safety or any other person or the

 6                      ommunity; or

 7         (B)   (     The person is unlikely to abide by any condition or

 8                     combination of conditions of release.

 9                            and/or, in the event of (1)(A)

10   (3)         ( )   There    is    probable       cause   to   believe   that,    while on
11                     release, the defendant committed a Federal, State, or

12                     local felony, and the presumption that no condition or

13                     combination of conditions will assure that the person

14                     will not pose a danger to the safety of any other person

15                     or the community has not been rebutted.

16                                               or
17   (4)         ( )   The court finds that there are conditions of release that

18                     will assure that the defendant will not flee or pose a

19                     danger    to   the   safety      of   any    other   person   or    the
20                     community, and that the defendant will abide by such

21                     conditions.      See separate order setting conditions.

22               ( )   It is further ordered that this order is stayed for 72

23                     hours in order to allow the Government to seek review

24                     from    the    [assigned       district     judge]   [criminal     duty
25                     district judge] .

26                                            or
27

28

                                                 2
 1                                         C.
                                              `~' C ~-'N~r--C`'`am ~1v~c„c~
 2        ~IT IS ORDERED defendant be detained ~i~+, __ __~_1.~ j-~~S

 3                  DATED: ~(% j~?~ ~'r/                            ~f'~'"e~- `^~-S
                               ~      ~r                                    o~C~4"c`~ ..
 4

 5                                             U.S. MAGISTRATE/B         CyI' JUDGE
 6
                                                       PAUL L. ABRA(~:


 s
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   [11/04]

28

                                           3
